        


Exhibit 10.1
FIFTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
This Fifth Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of July 9, 2018, by and among PACIFIC WESTERN BANK, a California
state chartered bank (the “Bank”) and OBALON THERAPEUTICS, INC. (“Borrower”).
RECITALS
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 14, 2013 (as amended from time to time, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1)
Borrower informed Bank that Obalon Therapeutics, LLC has been dissolved and all
of its assets have been transferred to Borrower. As of the date hereof, all
references to “Borrower” or “Borrowers” in the Agreement and the other Loan
Documents shall hereinafter refer to Obalon Therapeutics, Inc.

2)
Section 2.1(b) of the Agreement is hereby amended and restated as follows:

(b)    Term Loans.


(i)    Term Loan A. Subject to and upon the terms and conditions of this
Agreement, on the Fifth Amendment Date or as soon thereafter as all conditions
precedent to the making thereof have been met, Bank shall make a term loan to
Borrower in the principal amount of $10,000,000 (the “Term Loan A”). The
proceeds of the Term Loan A shall be used to refinance the aggregate principal
amount of all indebtedness owing from Borrower to Bank under the existing Term
Loan A as of the Fifth Amendment Date.


(ii)    Term Loans B. Subject to and upon the terms and conditions of this
Agreement, Bank agrees to make one (1) or more term loans to Borrower in an
aggregate principal amount not to exceed $10,000,000 (each a “Term Loan B” and
collectively the “Term Loans B”, and together with the Term Loan A, each a “Term
Loan” and collectively, the “Term Loans”). Borrower may request Term Loans B at
any time from the Fifth Amendment Date through the Availability End Date. The
proceeds of the Term Loans B shall be used for general working capital purposes
and capital expenditures.


(iii)    Repayment of Term Loans. Interest shall accrue from the date of each
Term Loan at the rate specified in Section 2.3(a), and prior to the
Interest-Only End Date shall be payable monthly beginning on the first day of
the month next following such Term Loan, and continuing on the same day of each
month thereafter. Any Term Loans outstanding on the Interest-Only End Date shall
be payable in thirty-six (36) equal monthly installments of principal, plus all
accrued interest, beginning on the date that is one month immediately following
the Interest-Only End Date, and continuing on the same day of each month
thereafter







--------------------------------------------------------------------------------

        


through the Term Loan Maturity Date, at which time all amounts due in connection
with the Term Loans and any other amounts due under this Agreement shall be
immediately due and payable. Term Loans, once repaid, may not be reborrowed.
Borrower may prepay any Term Loan without penalty or premium.


(iv)    Term Loan Request. When Borrower desires to obtain a Term Loan B,
Borrower shall notify Bank (which notice shall be irrevocable) by facsimile
transmission to be received no later than 3:30 p.m. Eastern time on the day on
which the Term Loan B is to be made. Such notice shall be substantially in the
form of Exhibit C. The notice shall be signed by an Authorized Officer.


3)
A new Section 2.1(c) is hereby added to the Agreement as follows:



(c)    Usage of Credit Card Services Under the Credit Card Line.


(i)    Usage Period. Subject to and upon the terms and conditions of this
Agreement, at any time from the Fifth Amendment Date through the Credit Card
Maturity Date, Borrower may use the Credit Card Services in amounts and upon
terms as provided in Section 2.1(c)(ii) below.
(ii)    Credit Card Services. Subject to and upon the terms and conditions of
this Agreement, Borrower may request corporate credit cards and standard and
e-commerce merchant account services from Bank (collectively, the “Credit Card
Services”). The aggregate limit of the corporate credit cards and merchant
credit card processing reserves shall not exceed the Credit Card Line. The terms
and conditions (including repayment and fees) of such Credit Card Services shall
be subject to the terms and conditions of Bank’s standard forms of application
and agreement for the Credit Card Services, which Borrower hereby agrees to
execute.
(iii)    Collateralization of Obligations Extending Beyond Maturity. If Borrower
has not cash secured the obligations with respect to any Credit Card Services by
the Credit Card Maturity Date, then, effective as of such date, the balance in
any deposit accounts held by Bank and the certificates of deposit or time
deposit accounts issued by Bank in Borrower’s name (and any interest paid
thereon or proceeds thereof, including any amounts payable upon the maturity or
liquidation of such certificates or accounts), shall automatically secure such
obligations to the extent of the then continuing or outstanding Credit Card
Services. Borrower authorizes Bank to hold such balances in pledge and to
decline to honor any drafts thereon or any requests by Borrower or any other
Person to pay or otherwise transfer any part of such balances up to an amount
equal to the greater of the Credit Card Line or the outstanding principal amount
of all Credit Card Services for so long as the applicable Credit Card Services
are outstanding or continue.
4)
Section 6.6 of the Agreement is hereby amended and restated, as follows:



6.6    Accounts. Borrower shall (a) deposit in accounts at Bank all of the Cash
from all advances of Term Loans B and (b) commencing on a date no later than 15
days after the Fifth Amendment Date, and at all times thereafter, maintain Cash
in accounts at Bank in an aggregate amount of not less than the aggregate amount
of all Indebtedness of Borrower to Bank then outstanding, but such Cash shall
not be restricted in terms of withdrawal or use, except to the







--------------------------------------------------------------------------------

        


extent of any restriction by Bank pursuant to the exercise of its rights under
Section 9 of this Agreement. In addition, (i) Borrower shall deposit net
proceeds from the next equity offering at the Bank in an amount not less than
one hundred fifty percent (150%) of the aggregate amount of all Indebtedness
outstanding at the time of such offering (or, if the amount of net proceeds from
such equity offering is less than such amount, the Borrower shall be required to
deposit the full amount of such net proceeds), and (ii) Borrower shall move
funds at Bank’s affiliates to Bank as current securities mature, with all such
funds moved over to Bank by August 23, 2018.


5)
Clause (c) of the definition of “Permitted Indebtedness” in Exhibit A to the
Agreement is hereby amended by deleting the reference to “$250,000” and
substituting in lieu thereof “$1,000,000”.



6)
Clause (g) of the definition of “Permitted Investments” in Exhibit A to the
Agreement is hereby amended and restated as follows:



(g)    Investments in unfinanced capital expenditures not to exceed $1,500,000
in any fiscal year, commencing with fiscal year 2013 and each fiscal year
thereafter;


7)
Clause (c) of the definition of “Permitted Liens” in Exhibit A to the Agreement
is hereby amended by deleting the reference to “$250,000” and substituting in
lieu thereof “$1,000,000”.



8)
The following defined terms in Exhibit A to the Agreement are hereby added or
amended and restated, as applicable, as follows:



“Availability End Date” means July 9, 2019.


“Credit Card Line” means a Credit Extension of up to $200,000, to be used
exclusively for the provision of Credit Card Services.


“Credit Card Maturity Date” means July 8, 2019.


“Credit Card Services” has the meaning assigned in Section 2.1(c)(ii).
 
“Credit Extension” means each Term Loan, extensions of credit under the Credit
Card Line or any other extension of credit by Bank, to or for the benefit of
Borrower hereunder.


“Fifth Amendment Date” means July 9, 2018.


“Interest-Only End Date” means July 9, 2019.


“Term Loan” and “Term Loans” have the meaning assigned in Section 2.1(b)(ii).


“Term Loan A” has the meaning assigned in Section 2.1(b)(i).


“Term Loan B” and “Term Loans B” have the meaning assigned in Section
2.1(b)(ii).









--------------------------------------------------------------------------------

        


“Term Loan Maturity Date” means July 9, 2022.


9)
Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

10)
Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

11)
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

12)
As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

a)
this Amendment, duly executed by Borrower;

b)
a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

c)
payment of a $30,000 facility fee, which may be debited from any of Borrower’s
accounts;

d)
payment of all Bank Expenses, including Bank’s expenses for the documentation of
this amendment and any related documents, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrower’s accounts; and

e)
such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.





[Signature Page Follows]









--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
OBALON THERAPEUTICS, INC.
PACIFIC WESTERN BANK
By:  /s/William Plovanic                 
Name:  William J. Plovanic                 
Title:  Chief Financial Officer                 
By:  /s/Danielle Marriott              
Name:  Danielle Marriott              
Title:  Vice President                     







[Signature Page to Fifth Amendment to Loan and Security Agreement]







